UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4600
BARRY WAYNE BYNUM,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-96-17)

                  Submitted: November 26, 2003

                      Decided: December 22, 2003

 Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Aaron E. Michel, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Keith M. Cave, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BYNUM
                              OPINION

PER CURIAM:

   Barry Wayne Bynum appeals the district court’s judgment revok-
ing his term of supervised release and sentencing him to twelve
months’ imprisonment. The petition for revocation alleged that
Bynum (1) failed to comply with drug testing; (2) used illegal drugs;
(3) committed a new law violation; (4) failed to comply with drug
treatment; and (5) failed to make required court payments. Finding no
error, we affirm.

   Bynum argues that the district court erred by conducting the revo-
cation hearing during the pendency of state criminal proceedings
regarding the alleged new law violation in contravention of the Youn-
ger abstention doctrine.* Because Bynum raises this argument for the
first time on appeal, we review it for plain error. United States v.
Olano, 507 U.S. 725, 731-32 (1993); Fed. R. Crim. P. 52(b).

   The Younger abstention doctrine is appropriate only in those cases
in which (1) there is an ongoing state judicial proceeding; (2) the pro-
ceeding implicates important state interests; and (3) there is an ade-
quate opportunity to present the federal claims in the state proceeding.
Employers Res. Mgmt. Co., Inc. v. Shannon, 65 F.3d 1126, 1134 (4th
Cir. 1995). Because there would not be an adequate opportunity to
resolve the federal issue of the propriety of revoking Bynum’s term
of supervised release in the state criminal proceedings the district
court properly declined to abstain under Younger. See Shannon, 65
F.3d at 1134. Finally, we note that Bynum admitted to the four other
violations of the conditions of his supervised release, none of which
were the subject of state court proceedings. Thus, even if the district
court had abstained from holding the revocation hearing with regard
to the new state law violation, the four other admitted violations
would have subjected Bynum to mandatory revocation of his term of
supervised release. See 18 U.S.C. § 3583(g)(1), (3)-(4) (2000). Thus,

   *Under Younger v. Harris, 401 U.S. 37 (1971), a federal court should
not enjoin a pending state criminal proceeding except in the very unusual
situation that an injunction is necessary to prevent great and immediate
irreparable injury.
                        UNITED STATES v. BYNUM                          3
any error could not have affected Bynum’s substantial rights, because
it would not have "affected the outcome of the district court proceed-
ings." Olano, 507 U.S. at 734.

   Bynum also argues that the district court violated his right to proce-
dural due process by failing to make specific written findings of fact
to support its ruling. "[A] transcribed oral finding can serve as a ‘writ-
ten statement’ for due process purposes when the transcript and
record compiled before the trial judge enable the reviewing court to
determine the basis of the trial court’s decision." United States v.
Copley, 978 F.2d 829, 831 (4th Cir. 1992). The district court stated
as follows: "Well, the court finds that by a preponderance of the evi-
dence that [Bynum] violated condition having to do with crime with
respect to [the new law] violation . . . ." (J.A. at 44.) This transcribed
oral finding, coupled with testimony of an investigating officer
regarding the theft by Bynum, enables us to review the basis of the
district court’s finding that a preponderance of the evidence estab-
lished Bynum committed a new violation of law.

   For these reasons, the district court did not plainly err by conduct-
ing the revocation hearing, nor were Bynum’s procedural due process
rights violated. Accordingly, we affirm the district court’s judgment
revoking Bynum’s term of supervised release and sentencing him to
twelve months’ imprisonment. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                             AFFIRMED